Citation Nr: 0413129	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-20 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to January 
1958, and from February 1958 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision rendered by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in which, in pertinent 
part, it was determined that new and material evidence had 
not been submitted to reopen a previously-denied claim of 
entitlement to service connection for hearing loss of the 
right ear.

A personal hearing was held before the Board sitting at the 
RO in November 2003.


FINDINGS OF FACT

1.  In a June 1960 rating decision, service connection was 
denied for hearing loss (to include hearing loss of the right 
ear); the veteran did not appeal it to the Board.

2.  In December 1971, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for hearing loss (to include hearing loss 
of the right ear), the veteran did not perfect an appeal of 
this decision to the Board

3.  Evidence received since the December 1971 rating decision 
denying service connection for hearing loss of the right ear 
consists of evidence which was not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened; and which raises a reasonable 
possibility of substantiating the claim for service 
connection for hearing loss of the right ear.

4.  There is no clear and unmistakable evidence in this case 
to show both that hearing loss of the right ear existed prior 
to the veteran's entrance into service and that hearing loss 
of the right ear was not aggravated during service; the 
presumption of soundness at entrance to service for hearing 
loss of the right ear has not been rebutted.

5.  Hearing loss of right ear that is currently shown was 
initially manifested during the veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since December 1971 rating decision is 
new and material, and the veteran's claim for service 
connection for hearing loss of the right ear is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  Hearing loss of right ear was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2003); VAOPGCPREC 3-2003 
(July 16, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants as to what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In the 
decision below, the Board has granted the veteran's claim for 
service connection for right ear hearing loss disability; the 
benefits sought on appeal have been granted in full.  
Accordingly, regardless of whether the requirements of the 
VCAA have been met in this case, no harm or prejudice to the 
veteran has resulted.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 17 Vet. App. 412 
(2004); Bernard v. Brown; 4 Vet. App. 384 (1993); VAOPCPREC 
16-92.

Previously-denied claims

Unappealed RO decisions are final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  A finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108 (West 
2002)

In order to reopen a claim that has been denied by a final 
decision, new and material evidence must be presented or 
secured since the last final disallowance of the claim on any 
basis, including on the basis that there was no new and 
material evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996); 38 U.S.C.A. § 5108.  For applications to reopen 
received by the RO in after August 29, 2001, as was the 
October 2001 application to reopen in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  For the purpose of assessing whether 
evidence constitutes new and material evidence to reopen a 
claim, the credibility of that evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  However, the 
"benefit of the doubt doctrine", which requires weighing 
the evidence to determine whether it is in approximate 
balance as to any material issue of fact, does not apply to 
the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462, 464 (1994); 38 U.S.C.A. § 5107(b).

In this case, service connection for hearing loss (to include 
right ear hearing loss) was denied by the RO in June 1960; 
the veteran did not perfect his appeal of this decision.  In 
December 1971, the RO determined that new and material 
evidence had not been submitted, and that this claim had not 
been reopened; again, the veteran did not perfect his appeal.  

In October 2001, the veteran again requested service 
connection for hearing loss; with regard to right ear hearing 
loss, it was again determined by the RO that new and material 
evidence had not been submitted, and that the claim had not 
been reopened.  Contrary to the RO's finding, the Board 
concludes, for the reasons noted below, that new and material 
evidence has been submitted to reopen the claim for service 
connection for hearing loss of the right ear.  

Concerning this, the Board notes that, in support of his 
claim, the veteran submitted copies of pages of a report, 
dated in August 1959, showing proceedings of a service 
department medical board including pages from a transcript of 
the veteran's testimony at the proceedings.  The veteran 
testified that he had had a history of hearing loss in the 
right ear since childhood and that he had not called this to 
the attention of doctors at the time of his physical 
examination for enlistment.  He also indicated that, after 
enlistment, he first noticed trouble with his hearing about a 
year and half earlier, i.e., a year and a half before the 
proceedings in August 1959, and he felt his hearing loss in 
the right ear could have worsened during service.  The 
records submitted by the veteran also show that the service 
department rated the hearing loss disability as bilateral 
deafness, subtracting 10 percent from 30 percent rating 
assigned to account for the degree of deafness existing prior 
to service.  See 38 C.F.R. § 3.322(a).  

In addition to these records, other evidence added to the 
record since the last final denial includes the transcript of 
a June 2002 hearing before a VA decision review officer (DRO) 
in which the veteran testified that he did not have any 
hearing loss that he knew of before he entered service.  In 
addition, the record includes a July 2002 VA examination 
report in which the examiner stated that the veteran provided 
a history of the hearing loss in his right ear being there 
since birth.  Other evidence also includes the veteran's 
testimony at the November 2003 hearing before the Board that, 
to his knowledge, he was not deaf in his right ear prior to 
service and that he felt that the July 2002 VA examiner had 
copied this statement from his service medical records.  He 
stated that he may have had some hearing loss in the right 
ear when he entered service but that he was not completely 
deaf in the right ear.  He noted that he was able to pass the 
whispered voice hearing test on enlistment.

With regard to this evidence, the Board notes that some of 
the documents of the proceedings of the service department 
medical board are duplicates of documents which were before 
the RO in 1960 when it denied the veteran's claim for hearing 
loss, and therefore, these document are not new.  However, 
the Board concludes that veteran's testimony at the November 
2003 Board hearing clarifies his testimony before the medical 
board in 1959, which testimony might otherwise be interpreted 
in a manner unfavorable to his claim, and therefore the 
testimony at the Board hearing constitutes new and material 
evidence to reopen the claim for service connection for right 
ear hearing loss.

The RO denied the service connection in 1960 because it found 
that evidence of record showed that deafness preexisted 
service and was not aggravated in service.  The Board notes 
that at the time of the 1960 rating decision, the evidence 
relevant to preexisting deafness was inconsistent as to the 
time of onset of the preexisting condition and ambiguous as 
to whether the term "deafness" was used to describe 
complete or total deafness in the right ear or merely some 
level of hearing loss less than total in the right ear prior 
to service.  In this regard, the Board notes that, in July 
1955, an examiner noted that the veteran complained of "some 
trouble" hearing with the right ear for the past two years 
and the veteran complained that during boot training the 
condition became worse after firing the M-1.  An examiner 
found a "severe or very likely total" loss of hearing in 
the right ear after audiometric testing.  On repeat 
audiometric testing in September 1955, there was little 
change in the right ear.  The results on whispered voice test 
on the January 1958 examination for release from active duty 
are unclear for the right ear.  However, on reenlistment 
examination in February 1958, the whispered voice test was 
15/15. 

In May 1959, an examiner noted that the veteran provided a 
"[h]istory of deafness in childhood complete 
r[igh]t. . . ."  He was transferred for evaluation at a 
Naval Hospital where an examiner noted that the veteran 
"gave a past history of complete deafness in his right ear 
since birth."  The examiner also noted, "In his previous 
civilian life, this deafness had been examined and found to 
be perceptive in nature, and he was told nothing could be 
done about it."  The examiner noted that the veteran did not 
mention the deafness on either of the two enlistment 
examination reports and that testing was within normal 
limits.  The examiner then stated that a few months after the 
second enlistment, "the patient states that his parents 
noted he was having an increased hearing problem and he was 
taken to a specialist" who "noted a complete deafness on 
the right . . . ."  Audiometric testing revealed a 100 
percent loss in the right ear.

This report is ambiguous as to whether the examination 
conducted in "his previous civilian life" refers to an 
examination prior to either of the two enlistment 
examinations or refers to the specialist to whom the 
veteran's parents took him a few months after his second 
enlistment.  However, the transcript of the veteran's hearing 
before the medical board in 1959 and the veteran's testimony 
before the Board in November 2003, viewed together, indicate 
that the veteran was never examined for his hearing loss 
prior to enlistment and that, although he had known that he 
had hearing loss or trouble hearing with the right ear prior 
to service, he did not believe his hearing loss in that ear 
was total or know that it was total until he was examined by 
the specialist a few months after his second enlistment.  In 
this regard, the veteran noted during the medical board 
hearing in 1959 that he had never been treated by a doctor 
for hearing loss prior to entry onto active duty; that he had 
tested himself by sticking his finger in his left ear and 
that he thought he may have been able to hear with his right 
ear but he may have been hearing with his left ear; that what 
he had meant by stating that he had noticed the hearing 
defect a year and a half ago was that his Dad had noticed 
that his hearing was getting worse and took him to a 
specialist; and that his duties in service subjected him to 
extreme noise and that his hearing in the right ear could 
have gotten worse during service.  The Board notes that the 
veteran's testimony in 1959 is consistent with his testimony 
at the November 2003 Board hearing that he may have had some 
degree of deafness prior to service but, to his knowledge, he 
was not completely deaf in the right ear prior to service.

The Board concludes that this new evidence is new and 
material evidence to reopen the claim for service connection 
service connection for hearing loss of the right ear because 
it was not previously before to agency decisionmakers, and it 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim.  Specifically, the unestablished fact 
is whether hearing loss of the right ear was complete or 
total prior to enlistment or whether it was not complete and 
therefore subject to worsening in service.  Moreover, the 
newly submitted evidence is neither cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened; and it raises a 
reasonable possibility of substantiating the claim for 
service connection for hearing loss of the right ear.  In 
regard to the latter, the Board notes that the evidence has 
been presumed credible for the purposes of reopening the 
claim.  Justus, 3 Vet. App. at 513. 

Pertinent Law and Regulations For Service Connection  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 3.303(a); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
In July 2003, VA General Counsel issued a precedent opinion 
which held that, to rebut the presumption of sound condition 
under section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  

Analysis

The report of the veteran's service entrance medical 
examination, dated in March 1955, shows that his right ear 
hearing was found to be 15/15 for whispered voice.  This 
report does not indicate any history of right ear hearing 
impairment or that right ear hearing loss was otherwise 
discerned at the time of service entrance.  Likewise, a 
report of medical history prepared at that time shows that he 
denied having, or ever having had, ear, nose or throat 
trouble; this report does not reflect any history of right 
ear hearing impairment.  

Service medical records dated subsequently, and in particular 
in September 1955 and thereafter, indicate that the veteran's 
right ear hearing problems may have existed prior to service.  
A September 1955 report notes that the veteran had a 
conduction-type loss of hearing in his right ear, and that 
"[t]his condition certainly existed prior to enlistment."  
A May 1959 medical record shows that the veteran at that time 
gave a past history of complete deafness in his right ear 
since birth.  In the new evidence submitted to reopen his 
claim, the veteran has clarified that while he may have had 
some degree of deafness in the right ear prior to service he 
did think he had complete hearing loss in the right ear prior 
to service.  Moreover, he was never examined for hearing loss 
prior to his parents taking him to a specialist after his 
second enlistment in February 1958.

Because hearing loss was not noted on the examination at the 
time of enlistment, the presumption of sound condition 
attaches in this case.  The first question before the Board, 
accordingly, is whether the presumption that the veteran was 
in sound condition on entrance is rebutted by clear and 
unmistakable evidence that he was not sound; that is, that 
right ear hearing, while shown on entrance to be normal, was 
in fact abnormal.  This question must be answered in the 
negative; while the evidence does reflect various opinions 
that right ear hearing loss had been manifested prior to 
service entrance, these opinions are not supported by 
clinical evidence.  The pertinent clinical evidence, which is 
the medical reports compiled on service entrance, clearly 
shows that the veteran's right ear hearing was deemed to be 
normal at that time.  The evidence that would support a 
finding that right ear hearing loss pre-existed service 
(thereby rebutting the presumption of soundness) consists 
primarily of opinions and second-hand information, and is not 
of such a nature that it can be said to constitute clear and 
unmistakable evidence of preexisting right ear hearing loss.

More importantly, however, the Board notes that evidence 
merely showing that a condition preexisted service is not 
sufficient in itself to rebut the presumption of sound 
condition in cases where the disability is not noted at 
entrance.  Rather, clear and unmistakable evidence must also 
show that the disability was not aggravated in service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  The Board notes that 
in this case, where evidence shows that the veteran's hearing 
was normal at entrance and he was discharged from service 
after review by medical and physical evaluation boards which 
recommended that he be discharged because of deafness, there 
is no evidence which meets such a formidable burden.  
Accordingly, the Board concludes that the presumption of 
sound condition is not rebutted in this case.

Thus, the Board must now address the question of whether 
hearing loss of the right ear was incurred in service, such 
that service connection would be warranted.  This question 
must be answered in the affirmative; that is, the evidence 
demonstrates that right ear hearing loss disability was 
initially manifested during the veteran's active service.  As 
indicated above, the report of his service entrance 
examination shows that his right ear hearing was clinically 
evaluated as normal, with 15/15 for whispered voice noted at 
that time.  Service medical records dated thereafter, 
however, show that he sought treatment on more than several 
occasions for hearing problems, to include right ear hearing 
loss.  The report of the May 1959 medical evaluation notes 
what was described as a 100 percent loss of hearing in the 
right ear.  

The current medical evidence also shows total hearing loss in 
the right ear.  The report of a July 2002 VA audiometric 
examination indicates thresholds of 110 decibels at all 
frequencies tested for the right ear.  This constitutes a 
disability for the purposes of establishing service 
connection for hearing loss.  38 C.F.R. § 3.385.  Medical 
records in January 2002 and April 1960 also reflect total 
deafness in the right ear.

Concerning whether the hearing loss of the right ear shown in 
service is the same disability as the hearing loss of the 
right ear shown today, the Board finds that it is.  The Board 
notes in this regard that the medical evidence does not 
directly address this matter; the report of the July 2002 VA 
audiometric examination merely indicates an impression that 
the veteran's "hearing loss is service-connected for at 
least the left ear," while the report of a January 2002 VA 
audiometric examination curiously attributes the veteran's 
right ear hearing impairment to a 1980 head injury (the Board 
notes that the veteran exhibited total right ear deafness in 
1959, more than two decades previously).  Nonetheless, the 
evidence clearly demonstrates that right ear hearing was 
normal when the veteran entered service in March 1955, that 
he had right ear total deafness when he separated from 
service in 1959, and that he has exhibited total right ear 
deafness since that time.  The Board must therefore conclude, 
under the provisions of VAOPGCPREC 3-2003, that the evidence 
favors the award of service connection for hearing loss of 
the right ear.

In so concluding, the Board notes that, although the evidence 
shows that the veteran was aware that he had hearing loss 
prior to entrance to service and that he did not report this 
to examiners at the time of entrance, this situation was 
contemplated by the General Counsel in its opinion, and the 
General Counsel concluded that "legislators understood the 
nature of the burden the statute would place on VA to prove 
that a condition was not aggravated by service" in amending 
section 1111 to include the burden of showing by clear and 
unmistakable evidence that a condition not noted at entrance 
was not aggravated by service in order rebut the presumption 
of sound condition.  VAOPGCPREC 3-2003 at para. 7.  The 
General Counsel concluded that the legislative history of 
section 1111 indicated "that Congress intended VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition."  Id. at para. 15.


ORDER

Service connection for hearing loss of the right ear is 
granted.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



